Citation Nr: 0109018	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for a low back disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
November 1996.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1999 RO decision which 
granted service connection and a noncompensable rating for a 
low back disorder.  

The Board notes that in the September 1999 decision the RO 
also denied service connection for pain in the right leg, 
right hip, and both knees.  The also veteran appealed this 
decision.  At an August 2000 RO hearing, he withdrew this 
appeal, stating that he had not intended to claim a separate 
disability in regard to the lower extremities.  Rather, he 
explained that the pains in his right leg, right hip, and 
both knees involved radicular symptoms related to his low 
back condition and should be considered in conjunction with 
the review of the rating assigned his service-connected low 
back disorder.  Thus, the only issue to be reviewed by the 
Board in the present decision is a higher rating for a low 
back disorder.  

In a September 2000 decision, the RO granted a 10 percent 
rating for a low back disorder.  The veteran continues his 
appeal for a higher rating for the disorder.  


FINDING OF FACT

The veteran's service-connected low back disorder, including 
a bulging disk at L5-S1, is productive of not more than mild 
intervertebral disc syndrome and slight limitation of motion 
of the lumbar spine.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1992 to 
November 1996.  His service medical records show that in 
October 1994 he was seen with a complaint of some right 
anterior hip muscular symptoms following a lot of running two 
months previously.  In February 1995, he complained of left-
sided muscle strain in his back after lifting weights.  An 
examination revealed decreased range of motion of the back 
secondary to discomfort.  The assessment was mechanical back 
strain.  On an October 1995 report of medical history, he 
complained of low back pain that began about eight months 
previously.  In February 1996, he was seen with a history of 
back pain and right leg pain.  He reported his first episode 
of pain began after weight lifting six months previously.  
(An undated medical record indicates that he had low back 
pain due to physical training and was being treated for 
muscle strain.)  An examination revealed tenderness at the 
sacral notch on the right, a positive straight leg raising 
test on the right at 10 degrees with increasing pain on foot 
flexion and extension, and paraspinal muscle spasm.  The 
assessment was sciatica.  On a November 1996 physical 
examination for separation purposes, the spine was normal.  

Medical records from Michael Heinig, M.D., show that the 
veteran was seen in August 1998 with complaints of pain in 
the right leg which he claimed had persisted since about 1995 
when he first noticed it while in the service.  He also 
reported that he had right hip and thigh pain which began in 
May 1996 in the service.  He related that he saw his family 
doctor, who reportedly believed he might have a pinched nerve 
in his lower back and placed him on some Motrin and a muscle 
relaxer.  The veteran complained that sitting for any length 
of time bothered him and that upon sitting he had to list to 
the left to take the weight off that buttock.  He denied any 
bowel or bladder loss of control.  He also denied any 
numbness, tingling, or weakness.  An examination revealed 
that upon sitting he did so on his left buttock, lifting the 
right buttock from the table a bit.  There was tenderness 
over the sciatic nerve and ischial tuberosity on the right.  
There was tenderness over the right sacroiliac joint but not 
over the left sacroiliac joint.  There was no log rolling 
tenderness to either hip.  There was normal sensation to both 
lower extremities.  Muscle testing was 5/5 on plantar flexion 
and on extensor hallucis longus and knee extension strength 
bilaterally.  A lying straight leg raising test was mildly 
positive on the right at about 85 degrees and negative on the 
left.  X-rays of the lumbar spine revealed disc spaces that 
were fairly well maintained and a lucency in the right sacral 
wing which may be overlying bowel gas; the hips showed 
stigmata of what appeared to be an old slipped capital 
femoral epiphysis.  The impression was lower back and right 
hip pain.  The doctor prescribed medication and a lot of 
walking and excused the veteran from work for about two 
weeks.  In light of abnormal X-ray findings in the region of 
the veteran's pain, the doctor ordered an MRI of the lumbar 
spine.  

An August 1998 MRI of the lumbar spine, ordered by Dr. 
Heinig, revealed a diffuse disc bulge at L5-S1, which was not 
causing any significant encroachment upon the central canal 
or foramina; the remaining portions of the study were 
unremarkable.  A September 1998 medical record from Dr. 
Heinig reflects that the veteran reported he was feeling 
better, with his pain disappearing during the past week.  The 
doctor stated he discussed with the veteran the findings on 
the MRI, which he considered essentially normal.  An 
examination revealed the veteran was able to sit without 
supporting his weight.  The doctor discussed possible 
physical therapy for range of motion and strengthening of the 
veteran's back.  

In April 1999, the RO received the veteran's claim for 
service connection for right leg pain, knee pain, and an 
injury to the lower back and right hip.  

On an August 1999 VA examination, the veteran reported that 
during military service he had an acute onset of right lower 
extremity pain in the buttock and that he incurred no actual 
injury to cause this.  He stated that after discharge from 
service he developed lumbar pain in addition to the right 
buttock pain.  He complained that his pain came and went and 
was increased by prolonged sitting and standing.  He denied 
any numbness in the lower extremity.  He reported that about 
1 1/2  years previously he missed two to three weeks of work 
due to low back pain.  On examination, the veteran was well 
developed and in no acute distress.  Range of motion of the 
low back was flexion to 90 degrees, extension to 15 degrees, 
lateral flexion to 25 degrees on the right and 30 degrees on 
the left, and rotation to 45 degrees.  Straight leg raising 
was negative bilaterally.  The spine was nontender to 
percussion.  Neurologically, the veteran's gait was normal.  
Motor strength and light touch sensation were normal in both 
lower extremities.  Deep tendon reflexes were 2+ and 
symmetrical in the lower extremities.  Examination of the 
knees revealed instability.  Examination of the hips revealed 
slight limitation of motion.  X-rays of the right knee and 
lumbar spine were negative.  The diagnoses were low back pain 
with the possibility of a radiculopathy on the right; 
neurologically normal; and a bulging disk on a CT of the 
lumbar spine about 1 1/2 years previously.  The examiner also 
diagnosed instability of both knees and a normal hip 
examination.  

In a September 1999 decision, the RO granted service 
connection and a noncompensable rating for a low back 
disorder (classified as low back pain), effective with the 
April 1999 claim for service connection.  The RO also denied 
service connection for pain in the right leg, right hip, and 
both knees.  (As noted in the introduction to this decision, 
the appeal of the denial of service connection for these 
conditions was subsequently withdrawn.)  

A February 2000 medical record from George White, M.D., shows 
the veteran was seen with a complaint of pain in both heels.  
An examination revealed tenderness at the insertion of his 
Achilles tendons bilaterally.  The assessment was mild 
Achilles tendonitis.  The doctor also noted the veteran 
complained of some numbness of the medial portion of his 
right great toe.  An examination revealed a mild decreased 
sensation at the right great toe.  There were good pulses.  
The doctor opined that there was possibly a history of some 
disc disease that could be a contributing factor.  

Medical records dated in March 2000 from Richard Gunter, 
M.D., show the veteran was seen for complaints of left 
sacroiliac pain which he claimed had been present for the 
past 9 to 10 years.  He denied any antecedent injury.  He 
also reported occasional discomfort in his left leg 
posteriorly, some numbness in his right great toe, and some 
right leg pain (which apparently had then resolved).  He 
claimed he had been getting into some trouble with his 
employer regarding job performance, which he stated concerned 
the favoring of his hip.  He related that the Achilles 
tendonitis for which he was treated a few weeks earlier was 
still somewhat symptomatic.  He stated he took Tylenol, as 
needed.  An examination revealed full range of motion of the 
back.  There was no point tenderness over the lumbar spine.  
There was localized discomfort over the left sacroiliac 
region.  There was full range of motion of the hip.  Sitting 
root and straight leg raising tests were negative.  Deep 
tendon reflexes were symmetric.  Sensation was intact with 
the exception of decreased sensation of the right great toe.  
The veteran's gait was normal.  The assessment was chronic 
left sacroiliac joint pain, uncertain etiology.  The doctor 
stated he would send the veteran to Dr. Heinig for further 
evaluation.  

Medical records dated in March 2000 from Dr. Heinig show the 
veteran was seen for complaints of left hip and back pain 
which he claimed had persisted since he last saw the doctor 
in 1998.  The veteran reported that physical therapy did not 
help him much.  He also complained of some decreased 
sensation in the right great toe, for which he took Tylenol.  
An examination revealed some mild log rolling tenderness to 
the left hip which was not present on the right hip.  There 
was no tenderness in the greater trochanter.  A sitting 
straight leg raising examination was negative.  There was 
decreased sensation to the inner aspect of the right great 
toe and normal sensation elsewhere on both lower extremities.  
Muscle testing was 5/5 on plantar flexion and on extensor 
hallucis longus and knee extension strength.  Deep tendon 
reflexes were 2+ on both ankles and knees.  X-rays of the 
left hip revealed well-maintained joint space.  The 
impression was mechanical low back pain with maybe some very 
early arthritic symptoms to the left hip.  The doctor 
prescribed medication, back stretching exercises, and 
abdominal crunches, and he noted that the veteran had a 
normal MRI of the lumbar spine two years previously.  

In his March 2000 substantive appeal, the veteran contended 
that a compensable rating was warranted for his low back 
disorder.  He claimed that a bulging disk caused pain in his 
back and that his low back was limited in motion.  He also 
claimed that pain in his right hip, leg, and knee was 
attributable to a radiculopathic condition associated with 
his low back disorder.  

At an August 2000 RO hearing before a hearing officer, the 
veteran testified that due to his back condition he changed 
jobs from a production supervisor, which required him to be 
on his feet the whole shift, to his present job as a lab 
technician; that in his present job in the last six months he 
had been off two to three times whereas in his previous job 
he had been off up to three weeks; that he took pain 
medication (Darvocet and Tylenol) for his back problem; that 
he did not wear a back brace; that he used a cane to assist 
him in walking when he experienced flare-ups with his back; 
that at times his back pain was so severe to the point of 
being incapacitating; that he had problems in both legs and 
hips attributable to his lower back condition; that his lower 
back flared up if he walked, stood on his feet, or sat for 
long periods of time; and that lateral, forward, and backward 
movements were not a significant problem for him and he was 
able to make such moves without pain, except for taking the 
initial step after standing up.  
 
In a September 2000 decision, the RO granted a 10 percent 
rating for the veteran's service-connected low back disorder, 
reclassified as low back pain with disk bulge at L5-S1, 
effective from April 1999.  

II.  Analysis

The veteran claims that a rating in excess of 10 percent is 
warranted for his service-connected low back disorder.  The 
claims file shows that through correspondence, and 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case, the RO has notified 
him of the evidence needed to substantiate his claim.  
Additionally, the RO has obtained recent private treatment 
records (as requested by the veteran), afforded the veteran a 
personal hearing at the RO, and provided him with a 
comprehensive VA examination.  Accordingly, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected low back disorder, most 
recently classified as low back pain with disk bulge at L5-
S1, is currently rated 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under that code, a 10 percent rating 
is warranted for mild intervertebral disc syndrome.  A 20 
percent rating is warranted for moderate invertebral disc 
syndrome, with recurring attacks.

The veteran's low back disorder may also be evaluated under 
38 C.F.R. 4.71a, Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  Slight limitation of motion of 
the lumbar spine warrants a 10 percent rating, and moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating.  

Another potentially applicable code is 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain.  Lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, warrants a 20 percent 
rating.  

The veteran claims that a rating higher than 10 percent is 
warranted for his service-connected low back disorder.  A 
review of the medical evidence shows that in service he was 
treated for mechanical back strain and sciatica.  His spine 
was normal on the separation physical examination, and he was 
discharged from service in November 1996.  Post-service 
medical evidence shows the veteran was seen in August 1998 by 
Dr. Heinig for right leg, right hip, and thigh pain.  
Objective findings reflect tenderness over the sciatic nerve 
and ischial tuberosity on the right, tenderness over the 
right sacroiliac joint, normal sensory and motor tests, and a 
mildly positive straight leg raising test on the right at 85 
degrees.  An August 1998 MRI of the lumbar spine was 
unremarkable except for a disc bulge at L5-S1 (which did not 
cause significant encroachment on the central canal or 
foramina).  

The veteran filed a claim for service connection for a low 
back disorder in April 1999, and service connection was 
subsequently granted from that date.  On an August 1999 VA 
examination, there was slight limitation of motion of the low 
back (flexion to 90 degrees, extension to 15 degrees, lateral 
flexion to 25 degrees on the right and 30 degrees on the 
left, and rotation to 45 degrees), a negative straight leg 
raising test, nontender spine, normal gait neurologically, 
normal motor strength and light touch sensation in the lower 
extremities, and normal deep tendon reflexes in the lower 
extremities.  The pertinent diagnosis was low back pain with 
the possibility of radiculopathy on the right (and a normal 
neurological examination).  Private medical records in 
February 2000 and March 2000 show mildly decreased sensation 
at the right great toe (but normal sensation elsewhere on 
both lower extremities), good pulses, full range of motion of 
the back, no point tenderness over the lumbar spine, 
localized discomfort over the left sacroiliac region, a 
negative straight leg raising test, mild log rolling 
tenderness to the left hip, and normal motor strength and 
deep tendon reflexes.  The assessment was chronic left 
sacroiliac joint pain and mechanical low back pain.    

Since the effective date of service connection, the private 
and VA medical records indicate few abnormal neurological 
findings referable to low back disc problems, and no more 
than mild intervertebral disc syndrome is shown, as required 
for the current 10 percent rating under Code 5293  Moderate 
intervertebral disc syndrome, as required for a higher rating 
of 20 percent under Code 5293 is not demonstrated.  Since the 
effective date of service connection, there is no medical 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, as required for a 20 percent rating 
under Code 5295; the veteran's low back condition would be 
rated no more than 10 percent disabling under this code.  The 
medical evidence shows the veteran's low back disorder 
includes limitation of motion of the lumbosacral spine, but 
the degree of limitation is not more than slight, which would 
be rated 10 percent under Code 5292; without evidence of 
moderate limitation of motion of the lumbar spine, a higher 
rating under Code 5292 is not warranted.  Even when the 
effects of pain on use and during flare-ups is considered, 
there is no objective evidence of more than slight limitation 
of motion for a higher rating under Code 5292.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, there is no basis for a rating in excess of 10 
percent for the veteran's service-connected low back disorder 
under any of the applicable codes of the VA's Schedule for 
Rating Disabilities.  Moreover, the evidence shows the 
condition has remained no more than 10 percent disabling at 
all times since the effective date of service connection in 
April 1999.  Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" should be considered for various periods of 
time in cases involving initial ratings).  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for a low back disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A higher rating for a low back disorder is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

